United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1100
                                   ___________

United States of America,            *
                                     *
           Plaintiff/Appellee,       *
                                     * Appeal from the United States
     v.                              * District Court for the Western
                                     * District of Missouri.
Golden Longwell,                     *
                                     * [UNPUBLISHED]
           Defendant/Appellant.      *
                                ___________

                             Submitted: January 9, 2006
                                Filed: January 19, 2006
                                 ___________

Before BYE, HEANEY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Golden Longwell pleaded guilty to conspiracy to manufacture
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846. He
appeals his sentence arguing the district court1 erroneously sentenced him as a career
offender under United States Sentencing Guidelines § 4B1.1. We dismiss the appeal.




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       Longwell entered into a plea agreement with the government agreeing to plead
guilty to the conspiracy count. At sentencing, the district court found Longwell's two
prior felony drug convictions made him a career offender under § 4B1.1. On appeal,
Longwell contends the district court erred in applying the career offender provision
because the underlying fact findings were not submitted to a jury or admitted. The
government argues the appeal should be dismissed because Longwell waived his right
to appeal his sentence. We agree.

       The plea agreement stated Longwell's sentence would be "determined pursuant
to the United States Sentencing Guidelines," and he agreed not to "appeal or otherwise
challenge the constitutionality or legality of the Sentencing Guidelines." Longwell
expressly waived "the right to appeal his sentence, directly or collaterally, on any
ground except for an upward departure . . . a sentence in excess of the statutory
maximum, or a sentence in violation of law apart from the Sentencing Guidelines."
Longwell contends the appeal waiver does not prohibit his appeal because application
of the career offender provision in his case amounts to an upward departure.

       Longwell's inaccurate characterization of the district court's application of the
career offender provision as an upward departure does not save his appeal from the
waiver. Furthermore, even if Longwell could escape the waiver's grasp, we have
previously rejected the Sixth Amendment argument he asserts on appeal. See United
States v. Reeves, 410 F.3d 1031, 1035 (8th Cir. 2005) ("In Booker, the Supreme Court
expressly confirmed the continuing validity of its holding in Apprendi v. New Jersey,
530 U.S. 466 (2000), that the fact of a prior conviction need not be submitted to the
jury or proved beyond a reasonable doubt.") (internal quotation omitted).

      The appeal is dismissed.
                       ______________________________




                                          -2-